Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 11-14, 17-19, 21-22, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2013/0195072) in view of "On the synchronization signal design for NB-loT", R1-157274, 3GPP TSG-RAN WG1, Meeting #83, (06 November 2015) (Hereafter, R1-157274), and further in view of "Considerations on Synchronization Signal Design of NB-loT", R1-156625, GPP TSG-RAN WG1 Meeting #83. (07 November 27015) (Hereafter, R1-156625), and further in view of Papasakellariou et al. (US 2016/0050667).

Regarding claim 1, Zhu discloses an apparatus of a narrowband user equipment (UE) (Zhu, Fig. 1, narrowband endpoint 104b; paragraph [0013], narrowband endpoint), the apparatus comprising: 
a memory; and processing circuitry in communication with the memory (Zhu, Fig. 1, memory 140, processor 136) and arranged to: 
decode narrowband synchronization and control signals from an evolved NodeB (eNB) (Zhu, paragraph [0014], narrowband endpoint decodes narrowband signals including control signals; paragraph [0048], control signals, synchronization signals and broadcast channel signals used to setup and maintain connection; paragraph [0062], narrowband synchronization signals and narrowband broadcast channel signals), the narrowband control signals modulated for communication with the narrowband UE through use of at least one modulation (Zhu, paragraph [0048], demodulation information; paragraph [0051], modulation and code rate), the narrowband synchronization and control signals received within a bandwidth spanned by a single physical resource block (Zhu, Fig. 2B, narrowband enhanced control signals; paragraph [0014], narrowband using a subset of the subcarrier frequencies of the frequency range) and comprising a narrowband Primary Synchronization Signal (NPSS), a narrowband Secondary Synchronization Signal (NSSS) and a narrowband physical broadcast channel (NPBCH) (Zhu, paragraph [0048], synchronization signals include PSS, SSS PBCH; paragraph [0062], narrowband synchronization signals and narrowband broadcast channel signals); the at least one modulation comprises a NPSS modulation (Zhu, paragraph [0048], control signals include demodulation information used to setup and maintain connection, synchronization signals include PSS, SSS PBCH; paragraph [0062], narrowband synchronization signals and narrowband broadcast channel signals) and that indicates a single bit (Zhu; paragraph [0046], bits determine characteristics);
determine, from the at least one modulation frame, configuration information of the eNB (Zhu, paragraph [0048], control signals include demodulation information used to setup and maintain 
establish initial communication with the eNB based on the configuration information determined from the at least one modulation (Zhu, paragraph [0048], control signals include demodulation information used to setup and maintain connection; paragraph [0050], configuration information; paragraph [0051], modulation and code rate).  

Zhu does not explicitly disclose a narrowband Master Information Block (NMIB).

R1-157274 discloses decode narrowband synchronization and control signals from an evolved NodeB (eNB) (R1-157274, page 1, section 2, UE decodes the PBCH which contains the MIB), the narrowband synchronization and control signals received within the bandwidth spanned by a single physical resource block and comprising a narrowband Primary Synchronization Signal (NPSS), a narrowband Secondary Synchronization Signal (NSSS) and a narrowband Master Information Block (NMIB) on a narrowband physical broadcast channel (NPBCH) (R1-157274, page 1, section 2, UE decodes the PBCH which contains the MIB; page 2 , section 3, NB-PSS and NB-sss making use of full PRB; pages 4-5, Fig. 5 and section 3.2, NB-SSS, NB-PSS, NB-PBCH);
indicating frame configuration information (R1-157274, page 1, section 1, indicate operation mode), the NPSS modulation comprising use of Zadoff Chu (ZC) sequences in a narrowband subframe (R1-157274, page 2, section 2.2, OFDM PSS based on frequency domain Zadoff Chu sequence).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a NB-MIB, to indicate the signal configuration and to use Zadoff Chu (ZC) sequences in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal and to conform to LTE control signal standards.

Zhu in view of R1-157274 does not explicitly disclose that the NPSS indicates the operation mode.

R1-156625 discloses that the NPSS indicates the operation mode (R1-156625, page 2, line 6, operation mode indicated by synchronization signal).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the operation mode in the synchronization signal in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.


Zhu in view of R1-157274 does not explicitly disclose conjugate Zadoff Chu (ZC) sequences multiplied by a cover code for each orthogonal frequency division multiplexed (OFDM) symbol.

Papasakellariou discloses conjugate Zadoff Chu (ZC) sequences multiplied by a cover code for each orthogonal frequency division multiplexed (OFDM) symbol (Papasakellariou, paragraph [0189], ZC sequence, multiply the symbol with an OCC; paragraph [0191], multiply by OCC and multiply with a complex conjugate of a ZC sequence).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to that conjugate Zadoff Chu (ZC) sequences are multiplied by a cover code for each orthogonal frequency division multiplexed (OFDM) symbol in the invention of Zhu.  The motivation to combine the references would have been to modulate the signal using known methods.


claim 3, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1, wherein the processing circuitry is configured to: determine between which of Frequency Division Duplexing (FDD) and Time Division Duplexing (TDD) is used by the eNB as indicated by the single bit of frame configuration information (R1-157274, page 1, section 1, indicate FDD/TDD).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the signal configuration in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.

Regarding claim 4, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou  discloses the apparatus of claim 1, wherein the processing circuitry is configured to: differentiate between which of different sets of operating modes is deployed by the eNB through determination of the single bit of frame configuration information, the sets of operating modes comprising a first set comprising an in-band operation mode and a second set comprising a standalone operation mode and a guard-band operation mode (R1-157274, page 1, section 1, indicate operation mode of standalone, guard band, in-band).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the signal configuration in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.

Regarding claim 5, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 4, wherein the processing circuitry is configured to: when the single bit of frame configuration information indicates the second set of operation modes (R1-157274, page 1, section 1, indicate operation mode of standalone, guard band, in-band), determine 

Regarding claim 11, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1, wherein the processing circuitry is configured to: determine which of Frequency Division Duplexing (FDD) and Time Division Duplexing (TDD) is used by the eNB through one of a time or frequency cyclic shift of the NSSS (R1-157274, page 7, section 3.3, TDD and FDD operation following specific CRS shifts).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate modes of operation by the methods of R1-157274 in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.

Regarding claim 12, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1, wherein the processing circuitry is configured to: determine which of Frequency Division Duplexing (FDD) and Time Division Duplexing (TDD) is used by the eNB through relative locations of the NPSS and NSSS (R1-157274, page 6, section 3.2, TDD and FDD operation using specific NPSS and NSSS placements).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate modes of operation by the methods of R1-157274 in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.

Regarding claim 13, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1, wherein: the NSSS comprises a Zadoff Chu 

Regarding claim 14, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 13, wherein: the frame configuration information comprises frame timing information, the frame timing information encoded in time domain cyclic shifts of the ZC sequence and the OFDM symbol-level modulation (R1-157274, page 1, section 2.1, autocorrelation using ZCU sequence gives PSS timing).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate the signal configuration and to use Zadoff Chu (ZC) sequences in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly interpret the signal.

Regarding claim 17, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1, further comprising: an antenna configured to provide communications between the UE and the eNB (Zhu, Fig. 1, antennas 110).  

Claims 18 and 21-22 are rejected under substantially the same rationale as claim 1 and 11-12.

Claims 19 is rejected under substantially the same rationale as claim 3.

Claims 25 and 28 are rejected under substantially the same rationale as claims 1 and 11.

Claim 26 is rejected under substantially the same rationale as claim 3.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou, and further in view of Wu et al. (US 2018/0184390).

Regarding claim 10, Zhu in view of R1-157274, and further in view of R1-156625, and further in view of Papasakellariou discloses the apparatus of claim 1.
Zhu does not disclose but Wu discloses wherein the processing circuitry is configured to: perform correlations on the ZC sequences multiplied by the cover codes, the cover codes for the ZC sequences selected such that a cross-correlation between an NPSS based on an original set of ZC sequences and an NPSS based on a set of conjugate ZC sequences is at least 10 dB lower than a peak of an auto-correlation profile for either NPSS (Wu, paragraphs [0049]-[0053] and claim 52, ZC sequence correlation for PSS/SSS).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use ZC sequence correlation for PSS/SSS in the invention of Zhu.  The motivation to combine the references would have been so that the receiver would properly receive the PSS/SSS.

Allowable Subject Matter
Claims 6-9, 15-16, 20, 24, 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, Zhu in view of R1-157274 do not disclose the apparatus of claim 2, wherein the processing circuitry is configured to: differentiate between a zero and non-zero kHz raster frequency offset through determination of the single bit of frame configuration information, and determine, through the raster frequency offset, which of different sets of operating modes is deployed by the eNB, the sets of operating modes comprising a first set comprising a standalone operation mode and a second set comprising an in-band operation mode and a guard- band operation mode.  

Regarding claim 7, Zhu in view of R1-157274 do not disclose the apparatus of claim 6, wherein the processing circuitry is configured to: when the single bit of frame configuration information indicates the non-zero kHz raster frequency offset, determine from the NMIB which of the in-band and guard-band operation mode is deployed by the eNB.  

Regarding claim 8, Zhu in view of R1-157274 do not disclose the apparatus of claim 7, wherein: the NMIB indicates that the raster frequency offset has a value selected from among ±2.5 kHz and ±7.5 kHz.  

Regarding claim 9, Zhu in view of R1-157274 do not disclose the apparatus of claim 7, wherein the processing circuitry comprises baseband circuitry configured to: determine the raster frequency offset from a time-domain or frequency-domain cyclic shift of the NSSS.  

Regarding claim 15, Zhu in view of R1-157274 do not disclose the apparatus of claim 14, wherein: the OFDM symbol-level modulation is a length-11 binary sequence based on length-16 binary Golay sequences.  

Regarding claim 16, Zhu in view of R1-157274 do not disclose the apparatus of claim 14, wherein: the OFDM symbol-level modulation bears a one-to-one mapping to a 20ms timing boundary indicated using different time-domain cyclic shifts of the ZC sequence.  

Regarding claim 20, Zhu in view of R1-157274 do not disclose the apparatus of claim 19, wherein the processing circuitry is configured to: cause the transceiver to transmit a narrowband Master Information Block (NMIB), and when the single bit indicates that the operation mode is the standalone or guard-band operation mode, indicate in the NMIB which of the standalone and guard-band operation mode is deployed, and when the single bit indicates the non-zero raster frequency offset is used, indicate in the NMIB which of the in-band or guard-band operation mode is deployed, the standalone operation mode being indicated when the single bit indicates the zero raster frequency offset is used.  

Claim 24 would be allowable for substantially the same reasons as claim 15.

Claim 27 would be allowable for substantially the same reasons as claim 9.

Claim 29 would be allowable for substantially the same reasons as claim 16.

Response to Arguments

Specifically, R1-157274 discloses indicating frame configuration information (R1-157274, page 1, section 1, indicate operation mode), the NPSS modulation comprising use of Zadoff Chu (ZC) sequences in a narrowband subframe (R1-157274, page 2, section 2.2, OFDM PSS based on frequency domain Zadoff Chu sequence); and Papasakellariou discloses conjugate Zadoff Chu (ZC) sequences multiplied by a cover code for each orthogonal frequency division multiplexed (OFDM) symbol (Papasakellariou, paragraph [0189], ZC sequence, multiply the symbol with an OCC; paragraph [0191], multiply by OCC and multiply with a complex conjugate of a ZC sequence).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al. (US 2017/0223725) discloses narrowband communication signals.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466